Citation Nr: 1530029	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  15-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs.  The Board notes that in addition to the issues listed above, the Veteran initiated appeals regarding the evalautions assigned for coronary artery disease and bilateral hearing loss.  Although the Veteran filed a timely substantive appeal in response to a statement of the case on those issues, he specifically excluded such from his perfected appeal.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In perfecting his appeal in December 2014, the Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC offices (Central Office hearing).  In May 2015, the Veteran was informed that his requested hearing was scheduled for July 2015.  In June 2015 correspondence, however, the Veteran informed the Board that he would be unable to attend the scheduled Central Office hearing due to ongoing health issues.  He requested that the location of his hearing be changed to the RO; he still desired an in-person Travel Board hearing at the RO (Travel Board hearing).

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.  Further, in light of the Veteran's statements regarding his health and desire for expedited handling of his claim, he should be informed of the option of conducting his hearing via videoconference from the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  He should also be notified of his option for a hearing via videoconference.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

